Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000867
                                                         18-MAY-2015
                                                         09:45 AM




                            SCWC-12-0000867 


             IN THE SUPREME COURT OF THE STATE OF HAWAIʻI 



   KONDAUR CAPITAL CORPORATION, Respondent/Plaintiff-Appellee, 


                                  vs. 


        LEIGH MATSUYOSHI, Petitioner/Defendant-Appellant. 



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000867; CIVIL NO. 12-1-0185)

       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

             Petitioner/Defendant-Appellant Leigh Matsuyoshi’s
Application for Writ of Certiorari, filed on April 6, 2015, is
hereby accepted and will be scheduled for oral argument.       The
parties will be notified by the appellate clerk regarding
scheduling
             DATED: Honolulu, Hawaiʻi, May 18, 2015.
James J. Bickerton,                /s/ Mark E. Recktenwald
Bridget G. Morgan and
Joe Moss                           /s/ Paula A. Nakayama
for petitioner
                                   /s/ Sabrina S. McKenna
Michael C. Bird and                /s/ Richard W. Pollack
Thomas J. Berger
for respondent                     /s/ Michael D. Wilson